Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not disclose: Configuring a first container that is based on an operating system-level virtualization service. The first container includes: (i) executable discovery logic, (ii) a plurality of executable scripts and corresponding enabling utilities for executing the scripts. Each script is configured to prepare for backup one or more corresponding applications. The first container also includes) executable selection logic, wherein the first container is configured in a first container-orchestration pod that comprises one or more other containers comprising one or more containerized applications. A second container-orchestration pod in the computing environment is configured, wherein the second container-orchestration pod comprises one or more data agents and one or more media agents for generating secondary copies of data from the one or more containerized applications, and further comprises one or more data storage volumes for storing the secondary copies. By the discovery logic that executes in the first container, based on an indication that a backup operation has been triggered, identifying at least a first containerized application among the one or more containerized applications. By the selection logic that executes in the first container, determining a first executable script that is suitable for preparing the first containerized application for backup. By the selection logic, causing the first executable script to: (a) execute in the first container using corresponding enabling utilities, and (b) prepare the first containerized application for the backup operation; by the selection logic, indicating that the first containerized application is ready for the backup operation. By the selection logic, on receiving an indication that the backup operation has completed, releasing the first containerized application from a backup-ready state. By one of the data agents and one of the media agents, generating a secondary copy of data associated with the first containerized application; - 115 of 121 -by the one of the media agents, storing the secondary copy to at least one of the data storage volumes in the second container-orchestration pod; and wherein components of the first container-orchestration pod, including the first container and the one or more other containers, and components of the second container- orchestration pod run on a computing environment comprising at least one hardware processor and computer memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195